Citation Nr: 1241958	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a fracture to the L1 and L2 vertebra with traumatic arthritis of the lumbar spine (lumbar spine disability), currently rated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to March 3, 2009.

4.  Entitlement to an evaluation in excess of 30 percent for right knee status post total joint replacement as of May 1, 2010.  

5.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran has verified active military service from February 1973 to May 1982, and his DD214 for this period of service shows he had thirteen years, two months, twenty-five days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In January 2009, the Veteran and his spouse provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  In April 2009 and April 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

In a September 2012 rating decision, the RO awarded service connection for (1) left lower extremity radiculopathy with an evaluation of 10 percent, effective April 27, 2007, and a 20 percent evaluation, effective December 8, 2011 and (2) right lower extremity radiculopathy with an evaluation of 10 percent, effective January 26, 2006, and a 20 percent evaluation, effective December 8, 2011.  In the rating decision, the RO specifically informed the Veteran that this disability "was not under appeal, therefore this rating decision represents a full and final determination" as to each lower extremity.  See pages 3 & 5.  Thus, the Board finds that these issues are not part of the current appeal.  The notification of the decision was mailed on September 27, 2012, and the Veteran has one year from that date to appeal the decision.  See 38 C.F.R. § 20.302(a) (2012).  In other words, these two issues are not part of the current appeal and will not be addressed in the decision.

The issues of entitlement to an evaluation in excess of 30 percent for right knee status post total joint replacement as of May 1, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The lumbar spine disability has not been manifested by unfavorable ankylosis of the thoracolumbar spine or entire spine or with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  During the appeal period, the right hip disability has been manifested by painful motion and compensable extension but has not been manifested by compensable flexion at the same time as compensable extension.  

3.  A June 17, 2011, VA examination report shows that the right hip disability has been manifested by compensable extension and the inability to toe-out more than 15 degrees.

4.  Prior to April 26, 2007, the right knee disability was manifested by limitation of extension following repetitive motion of 45 degrees and limitation of flexion following repetitive motion of 90 degrees.

5.  From April 27, 2007, to March 2, 2009, the right knee disability was manifested by painful motion but was not manifested by compensable limitation of flexion and compensable limitation of flexion.

6.  A January 9, 2009, private medical record shows a finding that the right knee had mild medial laxity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for an evaluation in excess of 10 percent for the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2012).

3.  The criteria for separate 10 percent evaluations for the inability to toe-out more than 15 degrees for the right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2012).

4.  The criteria for a 50 percent evaluation for the right knee disability for the period of time that is covered by this claim which is prior to April 26, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2012).

5.  The criteria for an evaluation in excess of 10 percent for the right knee disability based upon painful motion from April 27, 2007, to March 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

6.  The criteria for a separate 10 percent evaluation, but no higher, for the right knee disability based upon instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1 (2012), which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 (2012), which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  These cases apply to the claims for increase for the back and the knee.

The appeal of the Veteran's claim for increase for the right hip is based on the assignment of an initial evaluation following an initial award of service connection.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under  38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

In sum, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Court has also held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

At the January 2009 hearing before the undersigned, the Veteran described the injury he sustained in service to his low back.  He stated that currently, he had a lot of mobility problems because of his back.  The Veteran testified he was unable to go to the grocery store or walk too far because of the pain.  He stated he could not sit for more than one hour.  He noted he was on pain medication.  The Veteran's wife stated the Veteran's back had been bothering him since they had been married, which was a period of 40 years.  The Veteran reported having a flare-up the week before, where he had to lay around for five days with ice on his back.  As to his right hip, the Veteran testified he had been told it should be replaced.  As to his right knee, the Veteran stated that he was considering having a knee replacement in that knee (he underwent a knee replacement in the right knee in March 2009).

The Veteran stated he was unable to cut his own grass anymore because of the pain.  He testified he used his cane all the time to assist him with walking.  He was asked how many flare-ups he had a year like the one he described where he laid in bed with ice, and he responded "two, three, four times a year maybe."  See transcript on page 13.  The Veteran described being unable to flex his knee because it hurt constantly and was swollen.  

A.  Lumbar spine disability

Service connection for the lumbar spine disability was awarded in a November 1982 rating decision and assigned a 10 percent evaluation, effective June 1, 1982.  In the rating decision on appeal, the RO awarded a 40 percent evaluation, effective November 10, 2005, the date the Veteran submitted the claim for increase.  The Veteran asserts he warrants a higher evaluation.

As an aside, the Board notes that it is addressing only the musculoskeletal symptoms associated with the lumbar spine disability.  As noted in the Introduction, in a September 2012 rating decision, the RO awarded separate evaluations for radiculopathy in the lower extremities and informed the Veteran that such issues were not part of the current appeal.  The Veteran still has the ability to appeal that decision, as the one year period to submit a notice of disagreement does not expire until September 2013.  Moreover, the evidence does not reflect any additional associated neurological disorders, such as bowel or bladder impairment.  

Lumbar degenerative disc/joint disease is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 60 percent evaluation is in order for unfavorable ankylosis of the entire spine.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for the lumbar spine disability.  The evaluations in excess of 40 percent under the applicable Diagnostic Code contemplate ankylosis of at least part of the spine (here, the thoracolumbar).  There is evidence in the file that the Veteran does not have ankylosis of the thoracolumbar spine, and the Veteran has not alleged having ankylosis of the spine.  For example, in the January 2006 VA examination report, the examiner reported all the ranges of motion (flexion, extension, lateral flexion, and rotation), and the Veteran had movement in all directions.  See examination report.  Thus, this evidence establishes that the Veteran does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Stated differently, the fact that the Veteran has mobility is evidence against a finding of ankylosis.  The same facts apply to the April 2007, June 2009, and December 2011 VA examination reports, where examiners reported the motions of the Veteran's spine.  In the December 2011 VA examination report, the examiner specifically noted there was no ankylosis.  Thus, the preponderance of the evidence is against an evaluation in excess of 40 percent for the lumbar spine disability.  

The holding in DeLuca does not apply to the back because the Veteran is at the maximum evaluation he can obtain for limitation of motion of the thoracolumbar spine without it being ankylosed.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded remand for Board to consider functional loss due to pain was not appropriate where claimant was already receiving the maximum disability rating available for limitation of motion of the applicable joint).

Finally, there is no evidence that the manifestations of the Veteran's service-connected lumbar spine disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 40 percent evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The 40 percent evaluation contemplates limitation of flexion to 30 degrees or less.  In January 2006, the Veteran had flexion limited to 45 degrees, but after repetitive motion, it was limited to 30 degrees.  In April 2007, the Veteran's flexion was limited to 50 degrees with no additional loss of motion on repetitive use.  In June 2009, flexion was limited to 30 degrees.  In December 2011, flexion was limited to 50 degrees and then to 40 degrees with repetitive motion.  Such ranges of flexion are fully contemplated by the 40 percent evaluation.  In other words, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra, as the evidence does not show that a higher rating is warranted for any distinct period(s) of time.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Right hip disability

Service connection for osteoarthritis of the right hip was awarded in the August 2006 rating decision on appeal and assigned a 10 percent evaluation.  The Veteran asserts he warrants a higher evaluation.

A number of Diagnostic Codes are potentially applicable to the Veteran's right hip disability.  The Veteran has been diagnosed with arthritis.  Diagnostic Code 5003, addresses degenerative arthritis.  Arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012). 

Diagnostic Code 5251 provides for a 10 percent evaluation for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Diagnostic Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Finally, Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs).  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

1.  Limitation of flexion and/or extension

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the right hip disability throughout the appeal period based upon limitation of flexion and/or limitation of extension.  The reasons follow.

As discussed below, in a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

The Board finds that such holding would apply to limitation of flexion and limitation of extension of the thigh as well.  The preponderance of the evidence is against a finding that the Veteran's limitation of flexion and limitation of extension were both compensable during the appeal period.  Prior to 2007, there are no clinical findings that provide the degrees of flexion and extension and other motions of the hip; however, there was x-ray evidence of arthritis.  In the April 2007 VA examination report, the examiner reported that the Veteran had limitation of flexion to 70 degrees before repetitive motion and to 60 degrees after repetitive motion.  Extension was limited to 10 degrees.  In June 2009, flexion was limited to 90 degrees and extension was limited to 10 degrees.  Thus, the hip motion was not compensable in either direction, and an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5251 and 5252.  

At the time of the June 2011 VA examination, the Veteran had flexion to 90 degrees, which would not be compensable under Diagnostic Code 5252.  However, he had extension limited to 5 degrees, which would warrant a 10 percent evaluation under Diagnostic Code 5251.  Thus, prior to June 17, 2011, the Veteran's disability is properly rated under Diagnostic Code 5252 based upon painful, but not compensable limitation of flexion.  The examiner noted that the ranges of motion reported were all measured after repetitive motion in the various planes.  As of June 17, 2011, the Veteran's disability is properly rated under Diagnostic Code 5251 because he has compensable limitation of extension.  This does not impact the 10 percent evaluation that has been in effect since service connection was awarded as of November 10, 2005.  Rather, the only change is in the Diagnostic Code.

There is no evidence that the manifestations of the Veteran's service-connected right hip disability based upon limitation of flexion are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 10 percent evaluation.  See Thun, 22 Vet. App at 115-16.  The 10 percent evaluation contemplates the limitation of motion experienced by the Veteran.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability at this level.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. 338-39; Floyd, 9 Vet. App. at 96. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Alemany, 9 Vet. App. 518.  

2.  Limitation of adduction or rotation

After having carefully reviewed the evidence of record, the Board finds that the evidence supports entitlement to a separate 10 percent evaluation under Diagnostic Code 5253.  This is explained below.

Diagnostic Code 5253 contemplates other ranges of motion of abduction, adduction, and rotation.  The Veteran's limitations involving these ranges did not rise to a compensable level.  In April 2007, the Veteran's abduction was limited to 12 degrees, which included the additional loss of two degrees following repetitive motion (it was 14 degrees prior to the repetitive motion).  Adduction was limited to 10 degrees.  In June 2009, the Veteran's abduction was limited to 15 degrees, and adduction was limited to 10 degrees.  In June 2011, he had abduction to 12 degrees.  Such ranges of motion do not establish a basis to award a separate evaluation under this Diagnostic Code.

The motions described under Diagnostic Code 5253 are different motions than flexion and extension.  Under that Diagnostic Code, it addresses abduction, adduction, and rotation.  In the April 2007 and June 2011 VA examination reports, the examiner reported the Veteran had abduction limited to 12 degrees, which is beyond 10 degrees and in June 2009 he had abduction limited to 15 degrees.  This means that he does not warrant a 20 percent evaluation under Diagnostic Code 5253.  At the time of the June 2011 VA examination, the Veteran was both unable to cross his legs and could not toe-out more than 15 degrees.  Both of these lack of motions are entitled to a 10 percent evaluation.  Thus, the Board finds that the Veteran is entitled to a separate 10 percent evaluation under Diagnostic Code 5253.

In reviewing the holding in Cullen, the Board finds that the Veteran is not entitled to two, separate 10 percent evaluations for the inability to cross his legs and the inability to toe-out more than 15 degrees under Diagnostic Code 5253.  See Cullen, 24 Vet. App. at 84 (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").  The Court reiterated such holding in Burton v. Shinseki, 25 Vet. App. 1, 6 (2011), when it stated that the holding in Cullen specifically prohibits separate disability ratings for abduction and flexion limitations for a shoulder disability (both of those motions fall under Diagnostic Code 5201).  Here, both of these limitations fall under Diagnostic Code 5253, and the regulation does not expressly provide that separate evaluations can be provided for limitation of adduction and rotation.  

At the April 2007 VA examination, the Veteran reported that he had flare-ups about one time per week lasting up to one day and would have loss of range of motion of up to 75 percent.  It must be noted that in a December 2007 private medical record, the examiner noted that the Veteran complained of joint pain and swelling but denied muscle weakness.  Physical examination revealed a normal gait, and the examiner found that the Veteran could undergo exercise testing and/or participate in an exercise program.  The examiner wrote that the Veteran had normal tone and strength.  See December 13, 2007, private medical record.  The reason the Board is pointing this out is the Veteran indicates that he has flare-ups regularly in April 2007, but eight months later, an examiner finds the Veteran's gait normal and that the Veteran had normal tone and strength, which would indicate the Veteran was using the muscles in his legs and thus not as immobile as the Veteran would indicate.  

At the June 2009 VA examination, the Veteran reported that he had continuous flare-ups, which reduced his usual functional capacity by 90 percent.  One day earlier, when seen by his private physician, the Veteran complained of hip pain, but noted that it was worse on the left than the right.  At that time, the Veteran was talking about having a left hip replacement, and the examiner noted the Veteran had been more mobile since the right knee replacement surgery.  Thus, the Veteran alleging continuous flare-ups that reduce his functional capacity by 90 percent seems like an exaggeration of the Veteran's functional impairment, and the Board accords lessened probative value to the Veteran's statements (this is addressed in more detail below regarding the Veteran's allegations of flare-ups associated with his right knee).  At the June 2011 VA examination, the Veteran reported that he had weekly flare-ups that lasted one to two days, where he felt his loss of motion or functional impairment was 75 percent.  In addition, the Veteran was tested for any additional range of motion loss on use and such findings did not support a higher evaluation based on functional limitation.  The Board finds the 10 percent evaluation based upon limitation of flexion and extension contemplates flare-ups, as such evaluation contemplates functional impairment from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  The same conclusion applies to the separate 10 percent evaluation based upon loss of motion of adduction and/or rotation.  Id.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected right hip disability based upon limitation of adduction or rotation are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 10 percent evaluation under Diagnostic Code 5253.  See Thun, 22 Vet. App at 115-16.  The 10 percent evaluation under Diagnostic Code 5253 contemplates the inability to cross one's legs and the inability to toe-out more than 15 degrees.  In the June 2011 VA examination report, the examiner made a specific finding that the Veteran met both of these criteria.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability at this level.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. 338-39; Floyd, 9 Vet. App. at 96. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Alemany, 9 Vet. App. 518.  

C.  Right knee disability

Service connection for the right knee disability was awarded in a November 1982 rating decision and assigned a noncompensable evaluation, effective June 1, 1982.  In the rating decision on appeal, the RO awarded a 10 percent evaluation, effective November 10, 2005, the date the Veteran submitted the claim for increase.  The Veteran asserts he warrants a higher evaluation.

The Veteran's claim for increase involving the right knee has been split up because the Veteran underwent a total right knee replacement during the appeal period in March 2009.  Under Diagnostic Code 5055, which addresses a total knee replacement, it provides for a 100 percent evaluation for one year after the replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).  In accordance with the Diagnostic Code, in a January 2011 rating decision, the RO granted a 100 percent evaluation from March 3, 2009, through April 30, 2010, and then assigned a 30 percent evaluation, effective May 1, 2010.  

Thus, the Board has phrased the issue on the title page as entitlement to an evaluation in excess of 10 percent prior to the total knee replacement surgery and entitlement to an evaluation in excess of 30 percent after the period of being at 100 percent.  The Board will not discuss the Veteran's symptoms during the period he was temporarily at the 100 percent evaluation because that is the maximum evaluation he can obtain for the disability.

The Veteran's right knee disability has been rated under 5260, which contemplates limitation of flexion of the leg.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).

Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Leg extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, a 20 percent evaluation is assigned for moderate recurrent subluxation or instability, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, the General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Board has not provided the criteria for Diagnostic Codes 5258 and 5259, as the evidence does not show that the Veteran's meniscus was impacted.  In the April 2007 VA examination report, the examiner wrote there was no meniscus abnormality.  The Veteran's private physician has not reported the knee having a meniscus abnormality, and neither has the Veteran.  Thus, these Diagnostic Codes do not apply to the Veteran's claim for increase involving the right knee.

1.  Before March 3, 2009, knee replacement-painful motion

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 50 percent evaluation for the right knee disability from November 10, 2005, to April 26, 2007, but that the preponderance of the evidence is against an evaluation in excess of 10 percent from April 27, 2007, to March 2, 2009.  Staged ratings are warranted, as the evidence shows distinct period of time where different evaluations are warranted, which is explained below.  

When the Veteran was examined in January 2006, the examiner reported that the Veteran's extension was at 0 degrees, although pain began at 30 degrees.  The examiner found there was additional loss of motion after repetitive use to 45 degrees.  Such limitation of extension warrants a 50 percent evaluation, see 38 C.F.R. § 4.71a, Diagnostic Code 5261, and thus a 50 percent evaluation is granted from November 10, 2005, which is the date of the Veteran's claim, until April 26, 2007, which is the day before another VA examination that does not show such limitation of extension.  During the January 2006 VA examination, the Veteran reported moderate weekly flare-ups lasting one to two days.  These moderate flare-ups are contemplated in the 50 percent evaluation, which is the highest evaluation available for limitation of extension.  

During this period of the appeal, the Veteran's limitation of flexion was not compensable, and therefore he would not be entitled to separate evaluations for limitation of flexion and limitation of extension.  For example, the examiner reported that the Veteran's flexion was to 110 degrees and then reduced to 90 degrees after repetitive motion.  Such ranges do not warrant a compensable evaluation under Diagnostic Code 5260.  Thus, based upon painful motion, an evaluation in excess of 50 percent for this time period is not warranted.

The Veteran underwent a VA examination in April 2007.  There, the examiner reported that the Veteran's flexion was to 110 degrees with pain beginning at 100 degrees and that the Veteran did not have additional loss of motion upon repetitive use.  As to extension, the examiner wrote the Veteran was able to extend the knee to 0 degrees and that the Veteran did not have additional loss of motion on repetitive use.  While neither of these motions warrant a compensable evaluation, painful motion, which the Veteran has, warrants a 10 percent evaluation.  However, an evaluation in excess of 10 percent beginning on this date is not warranted.  Again, at the time of this examination, the Veteran did not have limitation of both extension and flexion that was compensable.  Thus, he would not be entitled to an evaluation in excess of 10 percent based upon painful motion.

The Board is aware that at the April 2007, the Veteran alleged he had flare-ups one time per week lasting up to two to three days and with loss of motion up to 75 percent.  He also alleged he had constant swelling in his knee.  However, when seen by his private physician in April 2007, seven days before the VA examination, the examiner noted there was no swelling in the right knee.  See April 20, 2007, private medical record.  When seen in June 2007 and October 2007, the examiner noted there was no clubbing or edema in the extremities both times.  See June 4, 2007, and October 8, 2007, private medical records.  In December 2007, the examiner noted that the Veteran complained of joint pain and swelling but denied muscle weakness.  Physical examination revealed a normal gait, and the examiner found that the Veteran could undergo exercise testing and/or participate in an exercise program.  The examiner wrote that the Veteran had normal tone and strength.  See December 13, 2007, private medical record.  The Board has accorded the Veteran's allegation of constant swelling lessened probative value, as he claims he has constant swelling, and yet examiners found no edema in April 2007, June 2007, and October 2007.  The December 2007 examiner was silent as to whether there was edema when examining the musculoskeletal system, although he noted under peripheral circulation that there was no edema or clubbing.  If the Veteran had "constant" swelling, the Board finds that such would have been demonstrated at some point during these examinations.  

In November 2008, while the examiner noted the Veteran had significant pain in the right knee, he noted that the Veteran had an antalgic gait, where he favored the right side.  As to the evaluation of the knee, the examiner wrote that it revealed "bone on bone medially" with a varus gonathrosis.  See private medical record.  When seen the following month, the examiner wrote that the Veteran's right knee had mild varus alignment with some tenderness along the medial joint line.  There was no redness or warmth, mild soft tissue swelling, minimal effusion, and "some limitation of motion."  See December 2008 private medical record.  In January 2009, the examiner wrote that the Veteran had "some limitation of motion" of the right knee with mild varus alignment.  See private medical record.  In February 2009, the examiner reported that the Veteran's range of motion was from 0 to 120 degrees with pain over the medial and lateral joint lines.  The examiner did not report swelling.  See private medical record.

Thus, the Veteran was seen multiple times and only one examiner (December 2008) reported swelling in the knee.  This further supports the Board's finding that the Veteran's allegation of constant swelling is exaggerated.  As a result, the Board finds that his allegation of flare-ups every week for one to two days is of questionable credibility as well, and thus accords his allegations lessened probative value.  Regardless, the 10 percent evaluation contemplates flare-ups, as such evaluation contemplates functional impairment from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

For these reasons, the Board concludes that the evidence after April 27, 2007, does not support an evaluation in excess of 10 percent.  Stated differently, the clinical findings do not establish that the Veteran had limitation of flexion to 45 degrees with limitation of extension to 10 degrees or limitation of flexion to 30 degrees or limitation of extension to 15 degrees to establish a basis to award an evaluation in excess of 10 percent based upon painful motion.  The April 2007 VA examination took into consideration the DeLuca factors, and did not have additional loss of motion upon repetitive use.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected right knee disability based upon painful motion are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 50 percent evaluation prior to April 2007 and 10 percent evaluation as of April 2007.  See Thun, 22 Vet. App at 115-16.  The 50 percent evaluation contemplates limitation of extension to 45 degrees, and in the January 2006 VA examination report, the examiner specifically found that the Veteran's extension was limited to 45 degrees after repetitive motion.  The 10 percent evaluation contemplates painful motion, and the ranges of motion reported beginning in April 2007 are fully contemplated in Diagnostic Codes 5260 and 5261.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability at their two, different levels.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. 338-39; Floyd, 9 Vet. App. at 96. 

To reiterate the conclusions made in the decision, the Board finds the evidence supports the award of a 50 percent evaluation under Diagnostic Code 5261 for the period of time covered by the claim that is prior to April 26, 2007, but that the preponderance of the evidence is against an evaluation in excess of 10 percent from April 27, 2007, to March 2, 2009.  These are the staged ratings the Board finds are warranted during this part of the appeal as to painful motion.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Alemany, 9 Vet. App. 518.  


2.  Before March 3, 2009, knee replacement-Instability

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a separate 10 percent evaluation for the right knee based upon instability of the knee.  In a January 9, 2009, medical record, the Veteran's private physician reported that the Veteran's right knee had "mild medial laxity."  See record.  This establishes a basis to award a separate 10 percent evaluation under Diagnostic Code 5257.  The Board finds the preponderance of the evidence is against an evaluation in excess of 10 percent, as the examiner stated that the laxity was mild.  Moreover, the Veteran has not asserted that he has instability that is more disabling.  Thus, the separate 10 percent evaluation, but not higher, is warranted.  

There is no evidence that the manifestations of the Veteran's service-connected right knee disability based upon instability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 10 percent evaluation under Diagnostic Code 5257.  See Thun, 22 Vet. App at 115-16.  The 10 percent evaluation contemplates lateral instability or subluxation that is slight.  In the January 2009 private medical record, the examiner described the Veteran's medial laxity as being "mild."  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. 338-39; Floyd, 9 Vet. App. at 96. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Alemany, 9 Vet. App. 518.  


D.  Lay statements

The Board has read the Veteran's wife's January 2006 and September 2008 statements and the September 2008 statements from the Veteran's friend, who is also a nurse.  Both individuals describe the Veteran's worsening symptoms pertaining to his hip, low back, and right knee and the Veteran's difficulty with walking and doing activities.  Even before the award of the increased evaluations the Board has done in this decision, the Veteran's combined evaluation during the appeal period has been between 70 percent and 90 percent (not including the period for which he was in receipt of a temporary 100 percent evaluation following the knee surgery), which combined evaluations contemplate significant disabilities.  While there is not a claim for increase for the heart disability on appeal, the Veteran is service connected for ischemic heart disease at 30 percent, which disability has impacted the Veteran's overall health and cannot be ignored when addressing the Veteran's ability to get around, as described by both individuals.

Thus, the Board finds that the Veteran's disability picture as described by the Veteran's wife and nurse friend is contemplated by the evaluations assigned, and the Board has granted higher evaluations for the knee and the hip.  The Board has explained why it finds that none of these disabilities are exceptional or unusual to warrant an extraschedular evaluation.  Again, the symptoms these individuals describe are contemplated by the evaluations assigned by both the RO and the Board.  

II.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with notice of all of this information in January 2006, May 2008, and September 2008 letters.  A notice letter was also provided to the Veteran in March 2006 which informed him how ratings and effective dates are assigned.  

As to duty to assist, VA obtained VA treatment records, private medical records identified by the Veteran, and provided the Veteran with several VA examinations during the appeal.  The Board remanded this claim in April 2011 to provide the Veteran with examinations in connection with his claims.  The Board is remanding the claim for increase after the right knee replacement surgery because the June 2011 VA examination did not address the information the Board requested as to this part of the disability.  However, the Board finds that the VA examination addressed the information requested by the Board as to the claims for increase for the back and the hip.  For example, the Board requested that the examiner address range of motion of the right hip and lumbar spine and whether there was additional loss of motion with repetitive motion and other similar clinical findings.  In the June 2011 VA examination report, the examiner addressed range of motion and whether there was additional loss of motion upon repetitive use.  Thus, the Board finds that the June 2011 VA examination report was adequate for the low back and right hip disabilities.  

The Board also requested that VA treatment records be associated with the claims file and that the Veteran be asked to provide VA with permission to obtain any outstanding non-VA medical records.  The Veteran gave VA permission to obtain private medical records, which records were obtained.  VA obtained the additional VA treatment records.  Thus, the Board concludes there was substantial compliance with the April 2011 remand as to these issues.  

As mentioned in the Introduction, the Veteran was provided with a hearing before the Board in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2009 hearing, the undersigned fully explained the issues involved.  See transcript on page 2.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the evidence necessary to determine the level of severity of the service-connected lumbar spine disability, right hip disability and right knee disability (prior to March 2009) is in the claims file.  VA has provided the Veteran with the criteria that would establish higher ratings for each of these disabilities.  Therefore, to the extent that the undersigned did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.  The claims were also remanded to obtain additional information regarding the increased rating claims based upon the testimony.

The Board concludes VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation in excess of 40 percent for the lumbar spine disability is denied.  

Entitlement to an evaluation in excess of 10 percent for the right hip disability based upon limitation of flexion or limitation of extension is denied. 

Entitlement to a separate 10 percent evaluation for the right hip disability based upon the inability to toe-out more than 15 degrees, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 50 percent evaluation for the right knee disability based upon painful motion for the period of time covered by this claim which is prior to April 26, 2007, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to evaluation in excess of 10 percent for the right knee disability based upon painful motion from April 27, 2007, to March 2, 2009, is denied.

Entitlement to a separate 10 percent evaluation, but no higher, for the right knee disability based upon medial laxity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is warranted before the Board can decide the issues of entitlement to an evaluation in excess of 30 percent for residuals of right total knee replacement and TDIU.

As to the claim for increase for the right knee, the Board had remanded this claim in April 2011 to provide a VA examination for the purpose of determining what the Veteran's current residuals were from the knee surgery.  In the remand, the Board asked the examiner to answer specific questions, such as range of motion, but also asked the examiner to describe the residual scar from the surgery and any muscle damage that may have resulted from the surgery.  VA provided the examination in June 2011, and the examiner did not address the scar or whether there was muscle damage.  Thus, the Board finds that its April 2011 remand instructions have not been followed and will remand this claim again.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

As to the claim for TDIU, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The Board is aware that the RO addressed the claim for entitlement to a TDIU in a June 2011 rating decision.  See rating decision.  However, following this rating decision, the Veteran submitted a statement in September 2011, wherein he attached a September 2011 from a private physician, who stated the Veteran was "disabled for purposes of work for your or any occupation."  See letter.  While one could argue that this is a notice of disagreement, the Board finds that the claim for TDIU is part of the current appeal, as the Veteran is alleging, while his claims for increase are on appeal, that these service-connected disabilities are the cause of his inability to work.  Thus, in keeping with the holding in Rice, the Board finds that the claim for TDIU is part of the current appeal, and that the Veteran need not perfect an appeal as to the June 2011 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the Veteran provide any additional relevant medical records that are not already of record or sufficient information that would allow the AMC to request the records, which may include records from Dr. Thomas L. Huddleston.  Then, contact the named health care providers.  All other records obtained should be added to the claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims folder VA medical records pertaining to the Veteran that date from December 2011.  If there are no such records, ensure that this is noted in the claims folder.  

3.  The RO/AMC should schedule the Veteran for an examination with respect to his right knee disability.  

Right Knee: The RO/AMC should request that the examiner provide information concerning diagnoses and all current symptoms and manifestations produced by the right knee disability, and provide a complete rationale for all conclusions reached.  The examiner must specifically note that he or she has reviewed the entire claims folder.

The examiner should describe degrees of range of motion and any limitation of function of the parts affected by limitation of motion.  Comments should be further provided with respect to whether there is weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost.  The examiner should also be asked to express an opinion as to the degree to which pain limits functional ability during flare-ups or on use.  Lastly, the examiner should describe whether the knee has recurrent subluxation and/or lateral instability and, if so, whether it is slight, moderate, or severe.

Scar on right knee/muscle damage: the examiner should describe any residual scar and muscle damage that may be classified as residuals of the right total knee arthroplasty.  Moreover, the examiner must describe whether any found scars are tender, painful, poorly nourished, ulcerated, superficial, and whether the scars have produced limitation of function.  The size of the scar(s) should also be given.  

Individual Unemployability: The examiner should be informed that the Veteran is service connected for the following disabilities at the following disability evaluations: 

(i) Lumbar spine disability 			 
(ii) Right total knee replacement		 
(iii) Ischemic heart disease 			 
(iv) Left lower extremity radiculopathy 	 
(v) Right lower extremity radiculopathy 	
(vi) Right hip arthritis				 
(vii) Tinnitus					 
(viii) Lipoma on back removed			 
(ix) Bilateral hearing loss 			 

The examiner is asked to answer whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and follow substantially gainful employment as a result of the service-connected disabilities, taking into account his education level (high school graduate with two years of college) and work background, but not his age or other non-service connected disabilities.  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his skill set and educational background (high school degree with two years of college).

The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to an evaluation in excess of 30 percent for right knee status post total joint replacement as of May 1, 2010, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


